Per Curiam:
There was nothing in this case which tended to establish the liability of the defendant for the accident which resulted in the death of Edwin B. Pair. It does not by any means follow that the result would not have been the same had there been a proper handhold on the top of the car. The steps, or bars, on the end of the car were good; and until he let go of them he was safe enough; but if he did so let go before he was sure of a secure grip on the top of the car, the fault was his own. That this may have been the case is obvious enough; hence, as there was no direct evidence that the accident was the immediate *597result of the defendant’s neglect, the plaintiffs were properly nonsuited.
The judgment is affirmed.